O’Neall, C. J.,
dissenting. I concur in Chancellor Dun-kin’s decree.
It is plain to my mind that the testator intended perfect *553equality among his children. His will plainly contemplates the payment of his debts out of the whole of his estate, real as well as personal. It directs the payment of all his debts, and provides that “the remainder of my property be disposed of as follows;” the devise and bequest follow this provision.
This, it seems to me, was equivalent to a devise, charging the whole of his estate with the payment of his debts, in the first instance, and then directing that the devise aud bequest should have effect.
Saddling the debts upon the personal estate first, has the effect to leave the daughter nearly penniless, and to confer upon the son a valuable real estate.
Such injustice ought never to be allowed unless some rule of law forces it upon the Court. None such exists. I am, therefore, for affirming the Chancellor’s decree. ,
Decree reformed.